UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7733



ERROL DOUGLASS FULFORD-EL,

                                              Plaintiff - Appellant,

          versus


K. ARNOLD, Captain, North Branch Correctional
Institution; WESTERN CORRECTIONAL INSTITUTION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cv-01095-WDQ)


Submitted:   February 22, 2007             Decided: March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Errol Douglass Fulford-El, Appellant Pro Se. Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Errol   Fulford-El   appeals     the   district   court’s   order

denying relief on his civil complaint in which he sought injunctive

relief.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Fulford-El   v.   Arnold,   No.    1:06-cv-01095-WDQ    (D.    Md.

Sept. 30, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -